        Case 3:13-cv-04115-WHO Document 819 Filed 11/19/18 Page 1 of 7



     Alan R. Plutzik (State Bar No. 77785)
 1   Daniel E. Birkhaeuser (State Bar No. 136646)
 2   BRAMSON, PLUTZIK, MAHLER
     & BIRKHAEUSER LLP
 3   2125 Oak Grove Road
     Walnut Creek, CA 94598
 4   Telephone: (925) 945-0200
     Facsimile: (925) 945-8792
 5
     aplutzik@bramsonplutzik.com
 6   dbirkhaeuser@bramsonplutzik.com

 7   Co-Class Counsel for Indirect Purchaser Plaintiffs

 8   Christopher L. Lebsock (State Bar No. 184546)
     Stephanie Cho (State Bar No. 291903)
 9
     HAUSFELD LLP
10   600 Montgomery Street, Suite 3200
     San Francisco, CA 94104
11   Telephone: (415) 633-1908
     Facsimile: (415) 358-4980
12   bsweeney@hausfeld.com
     clebsock@hausfeld.com
13
     scho@hausfeld.com
14
     Co-Class Counsel for Direct Purchaser Plaintiffs
15
     [Additional Counsel Listed on Signature Page]
16

17                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF CALIFORNIA
18                                  SAN FRANCISCO DIVISION

19   IN RE KOREAN RAMEN ANTITRUST                         Case No. 3:13-cv-04115-WHO
     LITIGATION
20                                                        BRIEF REGARDING THE QUESTIONING
21                                                        OF BONG-HOON KIM ABOUT THE
                                                          ISSUES OF EMBEZZLEMENT AND THE
22                                                        CENTRAL DISTRICT LITIGATION
     This Document Relates to:
23                                                        Date:          November 20, 2018 (7:30 am)
     ALL ACTIONS                                          Courtroom:     2, 17th Floor
24                                                        Judge:         Hon. William H. Orrick
25

26

27

28                           PLAINTIFFS’ BRIEF REGARDING ADMISSIBILITY OF EVIDENCE OF
                                 EMBEZZLEMENT AND CENTRAL DISTRICT LITIGATION
                                               Case No. 3:13-cv-04115 WHO
        Case 3:13-cv-04115-WHO Document 819 Filed 11/19/18 Page 2 of 7




 1          On November 16, 2018, this Court addressed Defendants’ attempts to raise issues of alleged

 2   embezzlement by Mrs. Jung-Soo Kim (the “2018 Investigation”), especially with regard to cross-

 3   examination of Bong Hoon Kim. The Court originally stated that “[t]here’s no evidence that BH Kim

 4   was high enough in Samyang structure to know about the embezzlement, and nothing that defendants

 5   have identified shows the link they want to make. It’s more prejudicial than probative, so I’m going

 6   to keep it out.” Trial Tr. (11/16/18) at 459:6-10. Defendants responded that they “have a theory, a

 7   line of query, that as we referenced in our brief last night we did not put in our papers because we

 8   didn’t want to have to tip our hand to opposing counsel and have it be presented to the witness before

 9   we actually conducted the investigation.” Id. at 459:15-19. The Court then explained that, “before we

10   start the cross-examination[of Bong-Hoon Kim] we’ll take a break, then send the jury out, and then

11   you can lay it out at sidebar and we’ll sort it out.” Id. at 461:3-5 (emphasis added).

12          Defendants originally sought to question and/or impeach Mrs. Jung-Soo Kim concerning the

13   2018 Investigation. This issue became moot when Mrs. Kim was excluded by this Court on

14   November 11, 2018. ECF No. 785, at 2. However, Defendants have tried to keep the issue of Mrs.

15   Kim’s embezzlement alive, and they now seek to diminish Bong-Hoon Kim’s credibility by seeking

16   to “impeach” him with the purportedly dishonest conduct of another person.

17          Defendants have previously raised an implausible theory about motive to fabricate evidence

18   of a price-fixing conspiracy. According to Defendants, a 32-page KFTC document from March 2014,

19   titled the “Plenary Meeting Resolution”, demonstrates that Mrs. Kim lied about a price-fixing

20   agreement to distract from an unrelated embezzlement scheme. See Plaintiffs’ Opposition Brief

21   Regarding Relevance of Embezzlement At Samyang Korea And Motion In Limine Concerning Any

22   Mention Of Embezzlement. [ECF No. 809] While this theory was barely plausible as to Mrs. Kim,

23   who was accused of embezzlement, it has even less plausibility as to Bong-Hoon Kim, who has not

24   been subject to such accusations.

25          Furthermore, this Court has already held that, as of April 2018, Defendants have not

26   demonstrated how an unrelated case previously pending in the Central District of California between

27
                               PLAINTIFFS’ BRIEF REGARDING ADMISSIBILITY OF EVIDENCE OF
                                   EMBEZZLEMENT AND CENTRAL DISTRICT LITIGATION
28                                             CASE NO. 3:13-CV-04115 WHO
                                                        -1-
        Case 3:13-cv-04115-WHO Document 819 Filed 11/19/18 Page 3 of 7




 1   Samyang USA and Samyang Korea (the “Central District Litigation”) is relevant to this case. April

 2   24, 2018 Order, ECF No.740 at 22-23. Defendants have not provided any additional reasoning

 3   demonstrating the relevance of the Central District Litigation, especially as it pertains to Bong Hoon

 4   Kim, and they should be prevented from cross-examining him about it.

 5                                               ARGUMENT

 6      A. The Plenary Meeting Resolution Is Inadmissible

 7          For the reasons previously set forth in Plaintiffs’ Opposition Brief Regarding Relevance of

 8   Embezzlement At Samyang Korea And Motion In Limine Concerning Any Mention Of

 9   Embezzlement [ECF No. 809] at 2:9-4:8, the Plenary Meeting Resolution dated March 3, 2014 (Trial

10   Ex. 892), contains no reliable information, is not subject to judicial notice under Fed. R. Evid. 201,

11   and contains multiple levels of hearsay without exception. Defendants have subsequently provided

12   no further reasoning to support its admission into evidence.

13      B. Defendants Have No Basis To Question Bong-Hoon
           Kim About Mrs. Kim’s Alleged Embezzlement
14
            Defendants may seek to impeach Bong-Hoon Kim under Fed. R. Civ. P. 609, because Mrs.
15
     Kim has, in Defendants’ words, pled guilty to embezzlement. However, this supposed guilty plea of
16
     Mrs. Kim cannot be used to impeach Bong-Hoon Kim. As stated in Walden v. Georgia-Pacific
17
     Corp., 126 F.3d 506 (3d Cir. 1997):
18

19          Criminal acts are relevant to a witness’ credibility only if that witness actually
            participated in the criminal conduct. It strains logic to argue that an employee’s
20          credibility is properly brought into question by the mere fact that he or she is
            presently employed by a corporation that in some unrelated manner was guilty of
21          dishonest acts, no matter how egregious those acts may have been.
22   Id. at 523. Here it isn’t even Bong-Hoon Kim’s employer Samyang that has been found guilty of the
23   dishonest acts in question. It is Samyang’s owners, Mrs. Kim and Mr. Chun, who have made certain
24   purported admissions concerning embezzlement. It should be noted that because Mrs. Kim and Mr.
25   Chun allegedly embezzled from Samyang itself, Samyang is the alleged victim of this crime, and not
26

27
                              PLAINTIFFS’ BRIEF REGARDING ADMISSIBILITY OF EVIDENCE OF
                                  EMBEZZLEMENT AND CENTRAL DISTRICT LITIGATION
28                                            CASE NO. 3:13-CV-04115 WHO
                                                       -2-
          Case 3:13-cv-04115-WHO Document 819 Filed 11/19/18 Page 4 of 7




 1   a participant. Accordingly, impeaching Bong-Hoon Kim for Mrs. Kim’s wrongdoing is improper

 2   under Fed. R. Evid. 609.

 3             Second, Defendants may try to inquire as to whether Bong-Hoon Kim was involved in

 4   knowingly facilitating Mrs. Kim and Mr. Chun’s embezzlement. But there is no evidence of that, and

 5   so impeachment under Fed. R. Evid. 608 is improper.

 6             Third, Defendants might try to inquire as to Bong-Hoon Kim’s motive to fabricate testimony

 7   to this Court. However, as stated above, there are no allegations of embezzlement or any other illegal

 8   activity by Bong Hoon Kim, or even Bong Hoon Kim’s employer, Samyang. Accordingly, under Fed

 9   R. Evid. 404(b),1 any alleged embezzlement by Mrs. Kim or Mr. Chun can’t be imputed to either

10   Bong-Hoon Kim (who has not been accused of embezzlement) or the Samyang entity itself (who is

11   the victim of the alleged embezzlement), and doesn’t give any rise to any motive by Bong Hoon Kim

12   to testify untruthfully in this case.2

13   1
      Fed. R. Evid. 404(b) of the Federal Rules of Evidence provides that “[e]vidence of a crime, wrong,
14   or other act is not admissible to prove a person’s character in order to show that on a particular
     occasion the person acted in accordance with the character,” Fed. R. Evid. 404(b)(1), but “[t]his
15   evidence may be admissible for another purpose, such as proving motive, opportunity, intent,
     preparation, plan, knowledge, identity, absence of mistake, or lack of accident.” Fed. R. Evid.
16   404(b)(2).
17
     2
         There is doubt that Fed. R. Evid. 404(b) can apply to misconduct of a corporation:
18
               An intriguing question is whether Rule 404(b) prohibits proof of other
19             wrongdoing by corporations. While the word “person” can be read to include
               corporations and other entities, the later reference to “he” sheds some doubt on
20             this interpretation. Moreover, the rule bars misconduct only as proof of
               “character” and it is doubtful that corporations have this attribute. However,
21             there are a number of prior decisions applying the exclusionary other crimes rule
22             to corporate defendants, though none of these show any awareness of the issue. It
               is also possible to disregard the corporate entity and to analyze the issue solely in
23             terms of proof of other conduct of the particular corporate agents involved.
               Postcodification cases have not addressed this issue directly. It should, however,
24             be noted that some other acts may be admissible to prove “routine practice”
               under Rule 406.
25
     Security Nat’l Bank of Sioux City, Iowa v. Abbott Laboratories, No. C 11-4017-MWB, 2013 WL
26   12140998, at *13, n.3 (N.D. Iowa, August 13, 2013) (quoting 22A Fed. Prac. & Proc. Evid. (2d ed.)
     § 5239 (Other Crimes, Wrongs, or Acts—General Rule)).
27
                                 PLAINTIFFS’ BRIEF REGARDING ADMISSIBILITY OF EVIDENCE OF
                                     EMBEZZLEMENT AND CENTRAL DISTRICT LITIGATION
28                                               CASE NO. 3:13-CV-04115 WHO
                                                          -3-
        Case 3:13-cv-04115-WHO Document 819 Filed 11/19/18 Page 5 of 7




 1          Furthermore, impeachment by way of a corporate witness, using any method, is improper

 2   unless the examiner has, in accordance with Fed. R. Evid. 402, met the threshold of demonstrating

 3   relevancy of the alleged misconduct or motive to the claims at issue. See Security Nat’l Bank of

 4   Sioux City, Iowa v. Abbott Laboratories, No. C 11-4017-MWB, 2013 WL 12140998, at *14 (N.D.

 5   Iowa, August 13, 2013). And even if some potential relevance could be articulated, for reasons set

 6   forth above, any inquiry in front of the jury to Bong Hoon Kim about the 2018 Investigation would

 7   be more prejudicial than probative under Fed. R. Evid. 403.

 8      C. Defendants Should Be Precluded From Cross-Examining
 9         Bong-Hoon Kim About The Central District Litigation
            Defendants may also try to suggest through examination of Bong Hoon Kim that because
10
     Samyang Korea issued blanket “denials” of certain allegations of conspiracy in Central District
11
     litigation pleadings, Bong Hoon Kim must likewise have taken that position. See e.g., Answer to
12
     Samyang USA’s First Amended Complaint filed in the Central District Litigation on May 31, 2016
13
     (the “Samyang Answer”)(Trial Ex. 835). This is improper for several reasons.
14
            First, as this Court has previously held, the Central District Litigation is irrelevant to the
15
     claims here. April 24, 2018 Order. ECF No. 740 at 22-23. Defendants have provided no additional
16
     evidence to warrant a different result now.
17
            Second, the filings in the Central District Litigation were not verified by Bong Hoon Kim or
18
     anyone else at Samyang, so there is no reason to believe that Bong Hoon Kim was even aware of (1)
19
     any of the pleadings in the Central District Litigation, including the Samyang Answer, (2) the
20
     information contained in those pleadings, or (3) the reason for these blanket denials in the Samyang
21
     Answer.
22
            Third, the reason that Samyang Korea made blanket denials of certain allegations in the
23
     Samyang Answer is unclear, and was certainly preliminary to full-blown fact discovery in the case.
24
     The Samyang Answer provided blanket denials to many of the allegations, often without explaining
25
     which element or elements of in each allegation Samyang Korea was denying. It should be noted
26

27
                              PLAINTIFFS’ BRIEF REGARDING ADMISSIBILITY OF EVIDENCE OF
                                  EMBEZZLEMENT AND CENTRAL DISTRICT LITIGATION
28                                            CASE NO. 3:13-CV-04115 WHO
                                                       -4-
        Case 3:13-cv-04115-WHO Document 819 Filed 11/19/18 Page 6 of 7




 1   that the conspiracy allegations are premised on findings by the KFTC, which had been revoked by

 2   the time the Answer was filed. Given this ambiguity, the information provided by the blanket denials

 3   in the Samyang Answer are all but useless, and cannot be interpreted as an attempt by Samyang

 4   Korea to affirmatively deny the existence of a conspiracy. During discovery in the Central District

 5   Litigation, Mrs. Kim testified that a conspiracy, in fact, existed.

 6          Fourth, Defendants should not be able to cross-examine Bong-Hoon Kim about the Samyang

 7   Korea’s alleged “sham distribution agreement” with Samyang USA. Defendants have not

 8   demonstrated how Bong Hoon Kim had any involvement in the creation of the distribution

 9   agreement, or how his relationship to SYUSA would provide some evidence of fraud that could be

10   used for impeachment purposes.

11                                               CONCLUSION
12          For the foregoing reasons, Defendants inquiries into, or references about, the following topics
13   should be prohibited during the examination or cross-examination of Bong-Hoon Kim: (1) the 2018
14   Investigation or any allegations of embezzlement against Mrs. Kim or Mr. Chun; or (2) assertions
15   that Samyang Korea denied the existence of a price-fixing conspiracy in the Central District
16   Litigation. The Court should also prohibit Defendants from cross-examining Bong-Hoon Kim on the
17   Plenary Meeting Resolution (Trial Ex. 892) or the pleadings in the Central District Litigation (Trial
18   Exs. 833-45).
19

20

21

22

23

24

25

26

27
                               PLAINTIFFS’ BRIEF REGARDING ADMISSIBILITY OF EVIDENCE OF
                                   EMBEZZLEMENT AND CENTRAL DISTRICT LITIGATION
28                                             CASE NO. 3:13-CV-04115 WHO
                                                        -5-
       Case 3:13-cv-04115-WHO Document 819 Filed 11/19/18 Page 7 of 7



     DATED: November 19, 2018                         /s/ Daniel E. Birkhaeuser
 1
                                                      Alan R. Plutzik (State Bar No. 77785)
 2                                                    aplutzik@bramsonplutzik.com
 3                                                     Daniel E. Birkhaeuser (State Bar No. 136646)
                                                      dbirkhaeuser@bramsonplutzik.com
 4                                                    BRAMSON, PLUTZIK, MAHLER
                                                      & BIRKHAEUSER LLP
 5                                                    2125 Oak Grove Road
                                                      Walnut Creek, CA 94598
 6
                                                      Telephone: (925) 945-0200
 7                                                    Facsimile: (925) 945-8792

 8                                                    Mark P. Kindall (State Bar No. 138703)
                                                      mkindall@izardnobel.com
 9                                                     Robert A. Izard (admitted pro hac vice)
                                                      rizard@izardnobel.com
10
                                                       IZARD KINDALL AND RAABE LLP
11                                                    29 South Main Street, Suite 305
                                                      West Hartford, CT 06107
12                                                    Telephone: (860) 493-6292
                                                      Facsimile: (860) 493-6290
13
                                                      Co-Lead Counsel for the Indirect Purchaser
14
                                                      Plaintiffs
15
                                               /s/ Christopher L. Lebsock
16                                                    HAUSFELD LLP
                                                      Christopher L. Lebsock (SBN 184546)
17                                                    Stephanie Y. Cho (SBN 291903)
                                                      600 Montgomery St., 32nd Floor
18
                                                      San Francisco, CA 94111
19                                                    Tel: (415) 633-1908
                                                      Fax: (415) 358-4980
20                                                    Email: clebsock@hausfeldllp.com
                                                       scho@hausfeldllp.com
21

22                                                    GLANCY PRONGAY & MURRAY LLP
                                                      Lee Albert (admitted Pro Hac Vice)
23                                                    lalbert@glancylaw.com
                                                      Gregory B. Linkh (admitted Pro Hac Vice)
24                                                    glinkh@glancylaw.com
                                                      230 Park Avenue, Suite 530
25                                                    New York, NY 10169
26                                                    Telephone: (212) 682-5340
                                                      Co-Lead Counsel for Direct Purchaser Plaintiffs
27
                         PLAINTIFFS’ BRIEF REGARDING ADMISSIBILITY OF EVIDENCE OF
                             EMBEZZLEMENT AND CENTRAL DISTRICT LITIGATION
28                                       CASE NO. 3:13-CV-04115 WHO
                                                  -6-
